department of the treasury internal_revenue_service index no number release date person to contact p o box ben franklin station washington dc telephone number refer reply to cc dom p si - plr-111237-98 date date re legend decendent year corporation z child trust grandchild state this is in response to your letter dated november and prior correspondence in which rulings were requested concerning the gift estate and generation-skipping_transfer_tax consequences of the proposed transactions described below facts the facts and representations submitted are as follows decedent died in year predeceased by his spouse under paragraph e of article i of decedent’s will the residue of decedent’s estate was divided into three equal shares each held in a separate trust for the benefit of one of decedent’s three children trust for the benefit of child is the subject of this ruling at his death decedent owned shares of stock representing a significant interest in corporation corporation has approximately shareholders and is neither publicly traded nor closely held decedent’s issue collectively own or control a significant fraction of the outstanding shares of corporation child does not currently serve as an employee or board member of corporation under a restrictive stock agreement corporation has the right_of_first_refusal in any sale of corporation stock for this purpose the board_of directors updates the value of the stock every months decedent’s stock in corporation passed to the children’s trusts each trust receives dividends of approximately dollar_figurez annually and distributes all trust income currently the only assets in trust are shares of common voting_stock in corporation and a parcel of real_estate the trusts for decedent’s children are administered under identical provisions under paragraph e of article i of decedent’s will during child 2’s life child is to receive the income from trust and any amount of principal the trustee other than child thinks advisable for the support of child and child 2’s spouse or the support education and welfare of child 2’s children and their spouses paragraph e of article i provides each child who survives decedent shall have the power to withdraw principal from his or her share from time to time provided that the aggregate of such withdrawals in any calendar_year shall not exceed the greater of i five thousand dollars dollar_figure or ii five per cent of the value of the principal of the share at the time of the last withdrawal in the calendar_year and provided further that no voting shares of corporation shall be so withdrawn or sold to permit such withdrawals without the consent of my trustees paragraph e of article i provides each child who survives decedent shall have the power by signed writings delivered to the trustees during his or her life or by will specifically referring to this power to appoint the principal of his or her share either outright to or in further trust for any one or more of a class composed of the child’s spouse the child’s issue and their spouses my other children their spouses and issue and charities under paragraph d of article ii child has the right subject_to the restrictive stock agreement to purchase any part of the stock_or_securities in corporation held in the trusts created under decedent’s will it is represented that currently child is the sole trustee of trust child proposes to exercise by deed the special_power_of_appointment granted under paragraph e of article i the deed will provide that child 2’s exercise of the power is irrevocable and that upon child 2’s death the remaining principal of trust will be held in trust and administered as follows if grandchild is then living grandchild will be paid the net_income at least quarter-annually for life at grandchild’s death or if grandchild is not living at child 2’s death the remaining principal will be distributed among grandchild’s then living issue per stirpes any trust created under this exercise of child 2’s special power must terminate and be distributed outright not later than years after the death of the issue of child who were living at decedent’s death pursuant to paragraph e of article i of decedent’s will the deed will recite that child as trustee of trust acknowledges receipt of the deed of exercise and authorizes the recording of the deed as appropriate under applicable state law state immediately after child 2’s exercise of the special_power_of_appointment and the recording of the deed child will resign as trustee of trust and appoint grandchild as trustee it is represented that grandchild is an adult and that child does not financially support grandchild nor does grandchild financially support child you have requested that we rule as follows under sec_2514 of the internal_revenue_code and sec_25_2514-3 of the gift_tax regulations child 2's resignation as trustee of trust does not cause a transfer for federal gift_tax purposes because the resignation is deemed to be a lapse of a general_power_of_appointment over less than percent of the value of the assets of trust under example of sec_20_2041-3 of the estate_tax regulations and example of sec_25_2514-3 the appointment of a succeeding life_estate in trust to child 2's child grandchild will give grandchild a substantial interest in trust adverse to that of child under sec_2514 after child 2's proposed exercise of the special_power_of_appointment and the appointment of grandchild as successor trustee of trust child 2's noncumulative power to withdraw the greater of dollar_figure or percent of the value of the trust corpus annually and power under paragraph e of article i will not constitute a general_power_of_appointment over corporation voting_stock held by trust for purposes of sec_2514 under sec_2041 after child 2's proposed exercise of the special_power_of_appointment and the appointment of grandchild as successor trustee of trust child 2' sec_5 and power will not constitute a general_power_of_appointment over corporation voting_stock held by trust and will not result in the inclusion under sec_2041 in child 2's gross_estate of any corporation stock over which the power could be exercised as a trustee of trust grandchild will not possess a general_power_of_appointment pursuant to paragraph e of article i under either sec_2041 or sec_2514 after child 2's proposed exercise of the special_power_of_appointment and the appointment of grandchild as successor trustee of trust although percent of the value of trust assets other than corporation stock will be included in child 2's gross_estate under sec_2041 for federal estate_tax purposes the value of corporation stock held by trust will not be includible in child 2's gross_estate under sec_2035 even if child 2's death occurs immediately after the proposed transactions the proposed trustee resignation and successor trustee appointments will not constitute an addition to trust under sec_26_2601-1 of the generation-skipping_transfer_tax regulations or a modification of trust that will cause trust to lose exempt status for generation-skipping_transfer_tax gstt purposes law and analysis sec_2041 and sec_2514 sec_2041 of the internal_revenue_code provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate under sec_2041 a power_of_appointment created after date a post-1942 power which is exercisable by the decedent only in conjunction with another person shall not be deemed a general_power_of_appointment if the power is not exercisable by the decedent except in conjunction with the creator of the power or in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to exercise of the power in favor of the decedent under sec_2041 the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power during any calendar_year to the extent that the property which could have been appointed by exercise of such lapsed power exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed power could be satisfied sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate under sec_20_2041-3 example the decedent and r are trustees of a_trust under which the income is to be paid to the decedent for life and then to m for life r is the remainderman the trustees have the power to distribute corpus to the decedent since r's interest is substantially adverse to an exercise of the power in favor of the decedent the decedent does not have a general_power_of_appointment if m and the decedent were trustees m's interest would also be adverse to that of the decedent sec_20_2041-3 provides that the failure to exercise a power_of_appointment created afer date within a specified time so that the power lapses constitutes a release of the power however such a lapse during any calendar_year is treated as a release only to the extent that the property which could have been appointed by exercise of such lapsed power exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed power could be satisfied sec_2501 of the code provides for a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_2514 the exercise or release of a general_power_of_appointment created after date is deemed the transfer of property by the individual possessing such power under sec_2514 general_power_of_appointment is defined as a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or creditors of his estate however under sec_2514 a power_of_appointment created after date is not a general_power_of_appointment if it is exercisable by the possessor only in conjunction with another person having a substantial adverse_interest in the property subject_to the power which is adverse to exercise of the power in favor of the possessor under sec_25_2514-1 a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent's_estate or the creditors of his estate under sec_25_2514-3 example the taxpayer and r are trustees of a_trust under which the income is to be paid to the taxpayer for life and then to m for life r is the remainderman the trustees have the power to distribute corpus to the taxpayer since r's interest is substantially adverse to an exercise of the power in favor of the taxpayer the taxpayer does not have a general_power_of_appointment if m and the taxpayer were trustees m's interest would also be adverse to that of the taxpayer sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the power holder is considered a release of such power during any calendar_year to the extent that the property which could have been appointed by exercise of such lapsed power exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed power could be satisfied under sec_25_2514-3 the failure to exercise a general_power_of_appointment created after date within a specified time so that the power lapses constitutes a release of the power the regulation further provides that if a trustee has in his capacity as trustee a power which is considered a general_power_of_appointment his resignation or removal as trustee will cause a lapse of his power however under sec_2514 a lapse during any calendar_year is considered as a release for gift_tax purposes only to the extent that the property which could have been appointed exceeds the greater of dollar_figure or percent of the aggregate value at the time of the lapse of the assets out of which or the proceeds of which the exercise of the lapsed power could be satisfied under paragraph e of article i of decedent’s will child as beneficiary has the power to withdraw in each calendar_year principal from trust with an aggregate value not exceeding the greater of dollar_figure or percent of the value of the principal of trust at the time of the last withdrawal under sec_2041 and sec_2514 such a withdrawal power is a general_power_of_appointment paragraph e of article i further provides that no voting shares of corporation shall be so withdrawn or sold to permit such withdrawals without the consent of my trustees thus to the extent that the assets of trust consist of voting shares of corporation stock child can only appoint property from trust to herself with the consent of the trustee it is represented that child is the sole trustee of trust therefore currently child 2's power to withdraw voting shares of corporation stock from trust is exercisable only in conjunction with a trustee who has no substantial adverse_interest to child under sec_2041 and sec_2514 while child or any other person without interests substantially adverse to those of child is the trustee of trust child 2' sec_5 and power under paragraph e of article i over voting shares of corporation stock remains a general_power_of_appointment thus as the beneficiary child holds a general_power_of_appointment over all of the trust assets other than voting_stock in corporation as beneficiary and trustee child holds a general_power_of_appointment over the voting_stock in corporation held by trust child proposes to exercise the special_power_of_appointment granted under paragraph e of article i of decedent's will under the proposed exercise grandchild will receive on the date of exercise the right to be paid a share of trust income_for_life beginning upon the death of child if grandchild is then living after exercising the special_power_of_appointment child will resign as trustee and appoint grandchild as her successor trustee under sec_25_2514-3 child 2's resignation will cause a lapse of child 2's general_power_of_appointment however under this regulation the lapse will not be treated as a release of a general power because the property subject_to the general power child holds as trustee cannot exceed the greater of dollar_figure or percent of the aggregate value of trust assets at the time of the resignation accordingly based on the facts submitted and representations made we conclude that under sec_2514 and sec_25_2514-3 child 2's resignation as trustee will not constitute a taxable transfer under sec_2511 for federal gift_tax purposes after child 2’s exercise of the special power her resignation as trustee and the appointment of grandchild as successor trustee grandchild will have an interest in trust similar to the interests in example sec_1 of sec_20_2041-3 and sec_25_2514-3 grandchild will have an income_interest succeeding that of child and will have the power to consent to child 2's exercise of the and withdrawal power granted under paragraph e of article i accordingly based on the facts submitted and representations made we conclude that for purposes of sec_2041 and sec_2514 upon child 2's exercise of child 2's special_power_of_appointment under paragraph e of article i assuming the exercise is valid under state law grandchild will have a substantial interest in trust adverse to that of child after child resigns as trustee and grandchild is appointed as successor trustee child 2' sec_5 and power to withdraw corporation stock under paragraph e of article i will be exercisable only in conjunction with grandchild who will have a substantial adverse_interest in the trust accordingly based on the facts submitted and representations made we conclude that under sec_2514 after child 2's proposed exercise of the special_power_of_appointment assuming the exercise is valid under state law and that grandchild or some other person with a substantial interest in trust adverse to that of child is acting as trustee for purposes of sec_2514 child 2' sec_5 and withdrawal power under paragraph e of article i will not constitute a general_power_of_appointment over corporation voting_stock held by trust we further conclude that under sec_2041 after child 2's proposed exercise of the special_power_of_appointment assuming the exercise is valid under state law and that grandchild or some other person with a substantial interest in trust adverse to that of child is acting as trustee child 2' sec_5 and withdrawal power under paragraph e of article i will not constitute a general_power_of_appointment over corporation voting_stock held by trust and will not result in the inclusion under sec_2041 in child 2's gross_estate of any corporation stock over which the power could be exercised as discussed above consent of the trustees is not required under paragraph e of article i for child to exercise the power to withdraw assets other than corporation stock thus after grandchild is appointed as successor trustee child will continue to have a general_power_of_appointment under paragraph e of article i for purposes of sec_2041 and sec_2514 over trust assets other than corporation stock accordingly based on the facts submitted and representations made we conclude that at the death of child trust assets other than corporation stock will be includible in child 2's gross_estate to the extent of child 2' sec_5 and withdrawal power under paragraph e of article i under paragraph e of article i a trustee other than child may distribute to child any amount of principal the trustee deems advisable for the support of child and child 2’s spouse or the support education and welfare of child 2’s children and their spouses as trustee of trust child has no power of any kind under this provision to distribute principal to herself consequently child 2’s resignation as trustee and appointment of grandchild as successor trustee does not result in the exercise lapse or releases of a power_of_appointment by child under paragraph e of article i pursuant to sec_2514 further when grandchild becomes trustee of trust grandchild will be authorized under paragraph e of article i to make distributions of principal measured by grandchild's own needs but will only be permitted to make these distributions to child it is represented that grandchild has no legal_obligation to support child and child has no legal_obligation to support grandchild therefore the provisions of paragraph e of article i do not create in grandchild as trustee a general_power_of_appointment for purposes of sec_2041 and sec_2514 over any of the assets of trust accordingly based on the facts submitted and representations made we conclude that as a trustee of trust grandchild will not possess a general_power_of_appointment pursuant to paragraph e of article i under either sec_2041 or sec_2514 sec_2035 sec_2035 provides for the inclusion in the gross_estate of property transferred within three years of the decedent's death if the property would have been included under sec_2036 sec_2037 sec_2038 or sec_2042 if the decedent had retained the transferred property until death other transfers made within three years of death are not includible in the gross_estate sec_2036 sec_2037 and sec_2038 provide for the inclusion in the gross_estate of property of which the decedent has made a transfer and in which the decedent has either retained an interest in the property or a power over the property sec_2042 provides for the inclusion in the gross_estate of the proceeds of life_insurance over which the decedent has retained any incidents_of_ownership based on the facts submitted and representations made we conclude that after child 2's proposed exercise of the special_power_of_appointment her resignation as trustee and the appointment of grandchild as successor trustee of trust although percent of the value of trust assets other than corporation stock will be included in child 2's gross_estate under sec_2041 for federal estate_tax purposes the value of corporation stock held by trust will not be includible in child 2's gross_estate under sec_2035 even if child 2's death occurs immediately after the proposed transactions sec_2601 sec_2601 imposes a tax on each generation-skipping_transfer gst under a of the tax_reform_act_of_1986 the generation- skipping transfer_tax gstt is generally applicable to generation- skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years as concluded above under sec_25_2514-3 child 2's resignation as trustee will be treated as a lapse of a general_power_of_appointment that does not constitute a taxable transfer for federal gift_tax purposes further the appointment of grandchild as successor trustee will not confer any additional powers or beneficial interests upon grandchild accordingly based on the facts submitted and representations made we conclude that the proposed trustee resignation and successor trustee appointments as discussed above will not constitute an addition to trust under sec_26_2601-1 of the generation-skipping_transfer_tax regulations or a modification of trust that changes the quality value or timing of any beneficial_interest provided for under the trust therefore the proposed trustee resignation and appointments will not cause trust to lose exempt status for gstt purposes except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transactions under the cited provisions of the code or under any other provisions of the code this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries branch by katherine a mellody senior technician reviewer enclosure copy for sec_6110 purposes
